[Cite as Duff v. Ohio Adult Parole Auth., 2017-Ohio-8895.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Dennis Duff,                                         :

                Plaintiff-Appellant,                 :               No. 16AP-851
                                                               (Ct. of Cl. No. 2016-00445)
v.                                                   :
                                                             (ACCELERATED CALENDAR)
Ohio Adult Parole Authority,                         :

                Defendant-Appellee.                  :




                                         D E C I S I O N

                                    Rendered on December 7, 2017


                On brief: Dennis Duff, pro se.

                On brief: Michael DeWine, Attorney General, and Jeanna V.
                Jacobus, for appellee.

                             APPEAL from the Court of Claims of Ohio

BROWN, J.
        {¶ 1} Dennis Duff, plaintiff-appellant, appeals from the judgment of the Court of
Claims of Ohio in which the court granted the motion to dismiss appellant's complaint,
based on lack of jurisdiction, filed by the Ohio Adult Parole Authority ("OAPA"),
defendant-appellee.
        {¶ 2} Appellant is an inmate in the custody of the Ohio Department of
Rehabilitation and Correction ("ODRC"). In July 2015, he was interviewed by the parole
board for a final revocation hearing for parole violations. The parole board extended his
incarceration for an additional 30 months.
        {¶ 3} On June 2, 2016, appellant filed a complaint seeking declaratory judgment
and injunctive relief against OAPA, as well as raising an apparent negligence claim,
No. 16AP-851                                                                               2

alleging the parole board used inadequate and incorrect information in making its parole
determination. Appellant also requested $50,000 in monetary damages. On July 12,
2016, OAPA filed a motion to dismiss, pursuant to Civ.R. 12(B)(1), claiming appellant was,
in essence, appealing the parole board's denial, and the Court of Claims lacked subject-
matter jurisdiction to decide such a case.
       {¶ 4} On November 21, 2016, the Court of Claims granted OAPA's motion to
dismiss. The court agreed with OAPA that the root of appellant's complaint was appealing
his parole decision and seeking to have it overturned. The court concluded it had no
jurisdiction to hear a claim attacking a parole board's decision to grant or deny parole
because that decision is an executive function involving a high degree of official judgment
or discretion. Appellant appeals the judgment of the Court of Claims, asserting the
following assignment of error:
               TRIAL COURT COMMITTED REVERSIBLE ERROR IN
               DISMISSING APPELLANT'S COMPLAINT UNDER CIVIL
               RULE 12(B)(1), BECAUSE THE COMPLAINT WAS PROPER
               AND    THE     LOWER    COURT   HAD   EXCLUSIVE
               JURISDICTION.

       {¶ 5} Appellant argues in his sole assignment of error the court erred when it
dismissed his complaint, pursuant to Civ.R. 12(B)(1), because the complaint was proper,
and the Court of Claims had exclusive jurisdiction. In ruling on a Civ.R. 12(B)(1) motion
to dismiss for lack of subject-matter jurisdiction, the trial court determines whether the
claim raises any action cognizable in that court. Brown v. Levin, 10th Dist. No. 11AP-349,
2012-Ohio-5768; Robinson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 10AP-550,
2011-Ohio-713, ¶ 5. However, in making a determination regarding subject-matter
jurisdiction "[t]he trial court is not confined to the allegations of the complaint," and "it
may consider material pertinent to such inquiry without converting the motion into one
for summary judgment." Southgate Dev. Corp. v. Columbia Gas Transm. Corp., 48 Ohio
St.2d 211 (1976), paragraph one of the syllabus. Subject-matter jurisdiction involves " 'a
court's power to hear and decide a case on the merits and does not relate to the rights of
the parties.' " Robinson at ¶ 5, quoting Vedder v. Warrensville Hts., 8th Dist. No. 81005,
2002-Ohio-5567, ¶ 14. We apply a de novo standard when we review a trial court's ruling
No. 16AP-851                                                                                  3

on a Civ.R. 12(B)(1) motion to dismiss. Robinson at ¶ 5, citing Hudson v. Petrosurance,
Inc., 10th Dist. No. 08AP-1030, 2009-Ohio-4307, ¶ 12.
       {¶ 6} The Court of Claims is a court of limited jurisdiction that has exclusive,
original jurisdiction over claims brought against the state as a result of the state's waiver
of immunity in R.C. 2743.02. R.C. 2743.03 established the Court of Claims, granting it
"exclusive, original jurisdiction of all civil actions against the state permitted by the waiver
of immunity contained in section 2743.02 of the Revised Code." R.C. 2743.03(A)(1).
Thus, claims seeking legal relief from the state as permitted by the statutory waiver of
immunity fall within the exclusive jurisdiction of the Court of Claims. Id.; Cirino v. Ohio
Bur. of Workers' Comp., 8th Dist. No. 104102, 2016-Ohio-8323, ¶ 46, citing Measles v.
Indus. Comm., 128 Ohio St. 3d 458, 2011-Ohio-1523,¶ 7.
       {¶ 7} Furthermore, "[t]he mere fact that claims in a complaint are couched in
certain legal terms is insufficient to confer jurisdiction upon a court. * * * Instead, in order
to resolve the issue of whether a court has subject-matter jurisdiction over a party's
claims, the court must look beyond the language used in the complaint and examine the
underlying nature of the claims." Guillory v. Ohio Dept. of Rehab. & Corr., 10th Dist. No.
07AP-861, 2008-Ohio-2299, ¶ 11.
       {¶ 8} In the present case, the court found the root of appellant's complaint was an
appeal of his parole decision and his seeking to have it overturned. Appellant argues on
appeal that he is not appealing the decision of OAPA, and he is not asking for release from
prison. He claims he is asking for a parole hearing that is conducted within the guidelines
of the policies and procedures outlined in OAPA's handbook. He asserts OAPA used
inaccurate, non-existent, baseless information in making its parole determination.
       {¶ 9} We disagree with appellant's contentions and agree with the Court of Claims
that appellant's present claims fall under the purview of our decision in Deavors v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 98AP-1105 (May 20, 1999). In Deavors, an inmate
brought an action in the Court of Claims against ODRC, asserting ODRC wrongly
continued his sentence. The inmate sought to be released from prison and recover
damages incurred as a result of ODRC's continuing his sentence. The Court of Claims
dismissed the action on the basis that it lacked jurisdiction to hear the inmate's claims.
On appeal, this court found that a parole board's decision to grant or deny parole is an
No. 16AP-851                                                                               4

executive function involving a high degree of official judgment or discretion. Id., citing
Von Hoene v. State, 20 Ohio App. 3d 363, 364 (1st Dist.1985). Thus, we concluded the
Court of Claims has no jurisdiction to hear a claim attacking a parole board's decision to
grant or deny parole.
       {¶ 10} Although, in the present case, appellant seeks to frame his cause of action as
one not seeking to be immediately released from prison but one seeking a parole
redetermination based on the rules and guidelines adopted by OAPA, the underlying basis
of his declaratory judgment claim, injunctive relief claim, and apparent negligence claim
is that OAPA used inaccurate, non-existent, baseless information in making its parole
determination. Such claims necessarily attack the high degree of official judgment and
discretion the OAPA has in making parole eligibility determinations.            In essence,
appellant is arguing that the rationale OAPA utilized in arriving at its determination was
incorrect. As such, appellant's complaint was, in effect, an appeal of OAPA's parole
determination, which the Court of Claims lacks subject-matter jurisdiction to review.
       {¶ 11} Furthermore, the Court of Claims Act, R.C. Chapter 2743, does not apply
"[t]o the extent that the state ha[d] previously consented to be sued" in the courts of
common pleas. R.C. 2743.02(A)(1). Thus, if, prior to the state's waiver of immunity, the
law permitted a party to pursue a particular type of action against the state, then the Court
of Claims lacks jurisdiction to hear that type of action. Selective Ins. Co. of Am. v. Ohio
Dept. of Rehab. & Corr., 10th Dist. No. 11AP-597, 2012-Ohio-1314, ¶ 20. As such, the
Court of Claims has no jurisdiction over actions that only seek declaratory judgment or
injunctive relief because, before the advent of the Act, parties could sue the state for
declaratory and injunctive relief in the courts of common pleas. Racing Guild of Ohio,
Local 304, 28 Ohio St. 3d 317, 320 (1986).
       {¶ 12} However, when a claim for declaratory judgment, injunctive relief, or other
equitable relief is ancillary to a claim over which the Court of Claims has jurisdiction, the
court possesses jurisdiction to adjudicate the entire action. R.C. 2743.03(A)(2); Ohio
Hosp. Assn. v. Ohio Dept. of Human Servs., 62 Ohio St. 3d 97, 103 (1991). The Court of
Claims has exclusive jurisdiction over civil actions against the state for monetary damages
that sound in law. Measles at ¶ 7. Thus, if a plaintiff asserts a legal claim for monetary
damages in addition to a claim for declaratory and/or injunctive relief, and all of the
No. 16AP-851                                                                              5

asserted claims arise out of the same circumstances, then the Court of Claims can exercise
jurisdiction over the entire action. Interim HealthCare of Columbus, Inc. v. Ohio Dept. of
Adm. Servs., 10th Dist. No. 07AP-747, 2008-Ohio-2286, ¶ 13.
       {¶ 13} In the present case, in addition to his prayer for injunctive and declaratory
judgment relief in his complaint, appellant prays for $50,000 in monetary relief.
However, appellant fails to indicate in his complaint how he sustained damages in the
amount of $50,000. Although appellant does claim he has suffered a loss of earned
freedom as a result of OAPA's allegedly negligent parole determination, such a claim is
contrary to his assertion that he is not seeking a release from prison or the granting of
parole but merely a parole redetermination. What appellant actually seems to be alleging
is that because he was entitled to be released, the state should pay him $50,000. As we
have found above, appellant's negligence claim is one that necessarily attacks the high
degree of official judgment and discretion the Court of Claims has in making parole
eligibility determinations. Thus, the Court of Claims lacked jurisdiction over this cause of
action. Given appellant has no viable legal claim for monetary damages, the Court of
Claims had no jurisdiction over his equitable claims for injunctive and declaratory relief.
For all of the foregoing reasons, we find the Court of Claims did not err when it granted
OAPA's motion to dismiss appellant's complaint. Therefore, appellant's single assignment
of error is overruled.
       {¶ 14} Accordingly, appellant's single assignment of error is overruled, and the
judgment of the Court of Claims of Ohio is affirmed.
                                                                       Judgment affirmed.

                           KLATT and BRUNNER, JJ., concur.

                               ____________________